Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Michael Quick, Registration No.: 65, 273 on 12/3/2021.
	The application has been amended as follows:
	Please replace all previous claims with the attached amended claims, wherein:
	Claims 35-37, 40-42, 45-47 and 50-52 are allowed.
	Claims 1-34, 38-39, 43-44, 48-49 and 53-55 have been canceled.
	Claims 40-42 and 51-52 have been amended.

Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance:
	The prior art of record, alone or in combination, fail to disclose or render obvious
the claims agreed upon in the examiners amendment. The prior art of record has not
taught either individually or in combination and together with all other claimed features “A heterogeneous multi-core integrated circuit comprising a plurality of processors, at and a second portion of memory comprising a number of slots allocated for receiving instructions from the third processor, and the third processor has a third portion of memory comprising a number of slots allocated for receiving instructions from the second processor and a fourth portion of memory comprising a number of slots allocated for receiving instructions from the first general purpose CPU; and the first general purpose CPU is configured to determine, based on a configuration register indicating numbers of available slots in the first, second, third, and fourth portions of memory, before the first general purpose CPU transmits the first instruction to the second processor, that there is space available in the first portion of memory for receiving the first instruction from the first general purpose CPU and that there is space available in the third portion of memory available for receiving the second instruction from the second processor.”
	The closest prior art of record, Hughes (PGPUB No. 2015/0178086; cited on PTO-892 filed on 3/31/2021) teaches a heterogeneous multi-core integrated circuit that uses a common processor local bus to send instructions for atomic operations between 
	While, Raut (PGPUB No. 2011/0296437; cited on PTO-892 filed on 3/31/2021) teaches a main core that sends messages to message queues of respective second and third cores, based on checking a free bit of a bitmap in order to determine if the message queues include available space for messages from the main core.   Raut does not teach transmitting messages between the second and the third cores, and therefore does not teach a second core including a second portion of memory comprising a number of slots allocated for receiving instructions from the third core nor a third core including a third portion of memory comprising a number of slots allocated for receiving instructions from the second core.  Therefore, Raut does not teach determining that there is space available in the third portion of memory for receiving an instruction from the second core, before the first core transmits an instruction to the second core, nor a configuration register that indicates a number of available slots in the first, second, third and fourth portions of memory.  
	Park (PGPUB No. 2009/0165014; cited on PTO-892 filed on 11/13/2020) also teaches migrating tasks from one core to another core if an input buffer of the other core is empty.  But Park does not cure the deficiencies of Hughes and Raut above, because Park additionally does not teach determining, that there is space available in a portion of memory on a second core for receiving an instruction from the first core and that a third core includes space available in a portion of memory to receive an instruction from the second core, before the first core transmits the first instruction performing an atomic operation to the second core, based on a configuration register that specifies a number of available slots in each of the portions of memory.
	Therefore, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed above.  Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 U.S.C 103 and 112 have been overcome by the changes in the amendment filed on 11/19/21 and the examiner’s amendment, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183